DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed on 10/6/21. As directed by amendment, claims 1, 3, 4, 8, 10, 11 and 15- 20 have been amended.
35 USC § 112
35 USC § 112(b) rejection included in office action mailed on 7/6/21, is withdrawn per applicant’s amendment filed on 10/6/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (Wu et al. “A full geometric and photometric calibration method for oblique-viewing endoscope”) does not disclose, with respect to claim 1, the first one of the one or more spatial-tracking sensors being disposed on a distal end of the telescope of the rigid endoscope, the telescope of the rigid endoscope being in a first pose, obtain a first calibration based on the rotation center, the first calibration being related to the first pose, rotate, to a second pose, the telescope of the rigid endoscope relative to the camera head of the rigid endoscope, obtain a second calibration, the second calibration being related to the second pose, and select from the first calibration and the second calibration based upon a comparison of an error value between the first calibration and the second calibration. Rather, Wu et al. teach a system for performing a calibration (abstract, calibration methods), comprising: a rigid endoscope (page 3, fig.1), including: a telescope (page 3, fig.1); a camera head (fig.1, camera head) having a camera and being rotatably coupled to the telescope (page 3, fig.1, enable rotation of the scope cylinder and camera head); one or more spatial-tracking sensors (figs.2-3, optical marker, rotary encoder, optical tracker); and a processing circuitry (abstract and page 1, para.1, computer assisted) configured to: obtain a rotation center of a first one of the one or more spatial-tracking sensors (figs.2-3, rotating center θ direction), wherein a second one of the one or more spatial-tracking sensors is disposed on the camera head (fig.2, two optical markers are attached to the coupler and camera head), and wherein the rotation of the telescope of the rigid endoscope relative to the camera head (fig.3, camera head is rotated around the cylinder) of the rigid endoscope (page 3, fig.1) is based upon a relative position of the first one of the one or more spatial-tracking sensors (fig.4, markers attached to the scope) and the second one of the one or more spatial-tracking sensors (fig.4, optical tracker).  Claims 8 and 15 are allowable at least for the same reason stated above for claim 1. Claims 2-7 are dependent from claim 1, claims 9-14 are dependent from claim 8, and claims 16-20 are dependent from claim 15 and similarly allowable over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                             
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795